Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 20, 2013

                                            No. 04-13-00644-CV

         IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY

                                    Original Mandamus Proceedings 1

                                                   ORDER

         On September 23, 2013, relator Farmers Texas County Mutual Insurance Company filed a
petition for writ of mandamus and emergency motion for stay of the trial proceedings in the
underlying lawsuit. This court granted a temporary stay and requested a response to the mandamus
petition on September 23, 2013. The court has considered relator’s petition, the response filed on
behalf of the real party in interest and relator’s reply and has determined that relator is entitled to
the relief requested in part. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Peter Sakai is ORDERED to withdraw the September 20, 2013, order
striking relator’s affirmative defenses. The writ will issue only if we are notified that Judge Sakai
has not done as directed within ten days of the date of this order.

     The temporary stay of trial proceedings imposed by this court on September 23, 2013 is
LIFTED.

        It is so ORDERED on December 20, 2013.

                                                                     _____________________________
                                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2013.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 2011CI08428, styled Kamran Hajivandi, As Next Friend to Borna Hajivandi
v. John Jajou and Luke D. Jajou, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable
Peter A. Sakai presiding.